tax exempt and govehnment entities division release number release date uil department of the treasury internal revenue sejwice commerce street mc 4920dal dallas tx date feb person to contact identification_number contact telephone number telephone number fax ein certified mail - return receipt requested dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 for the taxable_year ended december 20xx our adverse determination as to your exempt status was made for the following reason s you have not established that you were operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inured to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures and activities as required by sec_6001 and sec_6033 and revrul_59_95 1959_1_cb_627 you also failed to respond to questions about the nature of your activities in addition your primary purpose was to benefit your members not the community specifically you did not extend access to your common areas to the general_public and you have not established that you conferred benefit on the community and that you did not conduct exterior maintenance on private residences as such you failed to meet the requirements of sec_501 in that you have not established that you were operated exclusively for exempt purposes and that no part of your net_earnings inured to the benefit of private shareholders or individuals organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns form_1120 or form_1041 and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination in court you must initiate a suit for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code you may also be eligible for help from the taxpayer_advocate sel vice tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas willdo evel ything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication maria hooke director eo examinations department of the treasury ya internal_revenue_service tax_exempt_and_government_entities_division irs exempt_organizations examination date date taxpayer id number form 990-n tax periods ended december 20xx person to contact employee id number telephone number fax address manager’s contact information employee id number telephone number response due_date date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that your organization doesn’t qualify as an organization described in internal_revenue_code irc sec_501 this letter is not a determination of your tax-exempt status under sec_501 for any period other than the tax periods above if you agree if you haven’t already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you’ll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax-exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we’ve issued this letter letter rev catalog number 34809f ‘4 request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter in the future if you believe your organization qualifies for tax-exempt status and would like a status determination_letter from the irs you can request a determination by filing form_1024 application_for recognition of exemption under sec_501 and paying the required user_fee contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely lonel mitra rave enclosures form_6018 form 4621-a report of examination form 886-a publication publication 3498-a for maria hooke director exempt_organizations examinations fs letter rev catalog number 34809f form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended date of notice august 20xx issues whether qualified for exemption from federal_income_tax under sec_501 of the internal_revenue_code should be revoked due to its failure to respond and produce records the organization which facts september 20xx in the state of the articles of incorporation in part states that the organization was formed for the purpose to govern the affairs of that certain property to function as a homeowners’ association was incorporated on filing the form 1023-ez streamlined application_for recognition of exemption under sec_501 of the internal_revenue_code on september 20xx and was granted tax-exempt status as a c on october 20xx with an effective date of september 20xx applied for tax-exempt status by an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amatuer sports competition sent a letter on december 20xx indicating the exemption approval letter dated october 20xx was issued in error as private_foundation but a homeowner's assocition for the benefit of the members of the assoication only respectifully requested that form 1023-ez be rescinded along with the c approval in its place the organization is submitting the correct application form_1024 to be classified as a c is neither a charity nor a filing the form_1024 application_for recognition of exemption under sec_501 of the internal_revenue_code on january 20xx applied for tax-exempt status by an organization exempt under c as a homeowner's association must be able to show it serves the community rather the private interest of its members april 20xx letter to withdraw the form_1024 application along with form_8940 request for miscellaneous determination to terminate their c private_foundation_status sent a written form 886-a ceev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended may 20xx letter was issued to indicating the withdrawal of form_1024 application would be requested in accordance with the organizations request revenue service received date of may 20xx the return indicated the tax-exempt status as a c organization the return was signed and dated by the president director on april 20xx filed form 990-ez with an internal_revenue_service received date of april 20xx the form 990-n was submitted by filed form 990-n with an internal organizations that have not received a ruling or determination_letter granting tax-exempt status and that have filed a form 990-ez 990-n self-declaring their tax-exempt status can be disqualified from tax-exempt status for the specific self-declared tax years if it fails to qualify the organization was selected for audit to ensure that the activities and operations align with their approved exempt status the organization failed to respond to the internal_revenue_service attempts to obtain information to perform an audit of form 990-n for the tax_year december 20xx the organization has not filed a form_990 series return for the tax years january 20xx through december 20xx tax_year the form 1023-ez application and form_1024 list the phone number of for the director of e correspondence for the audit was as follows o o letter rev with attachments was mailed to the organization on february 20xx with a response date of march 20xx this letter was not return by the post office as being undeliverable letter 3844-a rev with attachments was mailed certified to the director on march 20xx with a response date of april 20xx article number postal service usps tracking this item arrived at the post office pincite am on march 20xx in this letter was not return by the post office as being undeliverable per the united_states form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service o letter 3844-a with attachments was mailed certified to the director respond date of april 20xx article number this was signed for on march 20xx the signature was unreadable per form_1023 application on march 20xx with a o letter 3844-a with attachments was mailed to the director on march 20xx with a respond date of april 20xx article number by this was signed for on march 20xx o o o letter 3844-a with attachments was mailed to the president on march 20xx with a respond date of april 20xx article number 20xx the signature was unreadable this was signed for on march letter 5077-b te_ge idr delinquency_notice with attachments form_4564 information documents request form 1023-ez letter and the form 990-ez was mailed to the on april 20xx with a respond date of may 20xx article number per the united_states postal service usps tracking this item was unclaimed and returned to the internal_revenue_service on may 20xx letter 5077-b te_ge idr delinquency_notice with attachments form_4564 information documents request form_1024 form_8940 request for miscellaneous determination_letter and the form 990-n was mailed to the august 20xx with a respond date of august 20xx article number on e telephone contact for the audit was as follows o o march 20xx tax compliance officer tco called the phone number listed on the form 1023-ez application_for the director of and received vms left a message for an officer of the organization to return my phone call march 20xx called the phone number listed on the form 1023-ez application_for the director of and received vms lefta message for the director to return my phone call called the phone number listed on the 990-ez that was filed for the tax-period ending date for the president director and received vms left a message for the president director to return my phone call of form 886-a crev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer department of the t'reasury - internal_revenue_service explanation of items schedule no or exhibit year period ended o o april 20xx called the phone number listed on the form 1023-ez application_for the director of message for a return call and received vms left a april 20xx called the phone number listed on the form 1023-ez application_for the director of and received vms left a message for a return call law sec_501 of the internal_revenue_code provides that civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes and no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual may be exempt from federal_income_tax sec_1 c -i provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements and is not an action_organization as set forth in paragraph c of regulation sec_1_501_c_3_-1 sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements revrul_69_280 1969_1_cb_152 describes an organization formed to provide maintenance of exterior walls and roofs of homes of members who owned houses in a development it was held that the organization was operated primarily for the private benefit of members and not operated primarily for the common good and general welfare of the people of the community the services provided to members included maintenance of the exterior walls and roofs of the individual units if a person purchases a unit in the housing development he is required to become a member of the organization the organization is supported entirely by annual dues charged members the dues are based on the estimated expenses of the organization plus an amount for reserves to cover large expenditures such as replacement of roofs form 886-a rev department of the treasury - internal_revenue_service page -4- forn 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service in revrul_72_102 1972_1_cb_149 an organization that was formed to preserve the appearance of a housing development and to maintain streets sidewalks and common areas for use of the residents in the development was determined to qualify for exemption under sec_501 of the code in revrul_74_17 1974_1_cb_130 an organization formed by the unit owners of a condominium housing project to provide for the management maintenance and care of the common areas of the project with membership assessments paid_by the unit owners does not qualify for exemption under sec_501 of the code condominium ownership involves ownership in common by all condominium unit owners of a great many so-called common areas the maintenance and care of which necessarily constitutes the provision of private benefits for the unit owners since the organization's activities are for the private benefit of its members it cannot be said to be operated exclusively for the promotion of social welfare revrul_74_99 1974_1_cb_131 modified revrul_72_102 and held that a homeowners_association in order to qualify for exemption under sec_501 of the code must in addition to otherwise qualifying for exemption under sec_501 satisfy the following requirements it must engage in activities that confer benefit on a community comprising a geographical unit which bears a reasonably recognizable relationship to an area ordinarily identified as a governmental subdivision or a unit or district thereof it must not conduct activities directed to the exterior maintenance of private residences and it owns and maintains only common areas or facilities such as roadways and parklands sidewalks and street lights access to or the use and enjoyment of which is extended to members of the general_public and is not restricted to members of the homeowners'_association sec_6001 of the code provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe regulation sec_1_6001-1 of the code provides that such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by section form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through regulation sec_1_6001-1 of the code provides that the books_or_records required by this section shall be kept at all time available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law regulation sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status organization’s position taxpayer's position is unknown at this time government’s position in accordance with the above-cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax sec_1_6033-1 of the regulations specifically state that exempt_organizations form 886-a rev department of the treasury - internal_revenue_service page -6- foun 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service shall submit additional information for the purpose on enabling the internal_revenue_service to inquire further into its exempt status using the rationale that was developed in revrul_59_95 the organization’s failure to provide requested information should result in the termination of exempt status conclusion it is the irs's position that the organization failed to establish that it meets the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 furthermore the organization has not established that it is observing the conditions required for the continuation of its exempt status or that it is organized and operated exclusively for an exempt_purpose accordingly the organization's exempt status is revoked effective january 20xx form 1120-h u s_corporation income_tax return should be filed for the tax periods after january 20xx form 886-a rev department of the treasury - internal_revenue_service page -7-
